Citation Nr: 1329183	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  08-36 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received from Dr. G.C. at the Alice Hyde Medical Center from August 18-19, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran had active service from December 1950 to December 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York.  Subsequently, the Board remanded this appeal for additional development and readjudication in September 2012 and May 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran, if further action is required on his part.  


REMAND

Unfortunately, a remand is required for the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

The Veteran seeks payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received from Dr. G.C. at the Alice Hyde Medical Center in August 2007.  When the claim was reviewed by the Board in September 2012 and May 2013, the AOJ (in this case, the VAMC in Canandaigua, New York) was noted to have denied the Veteran's claim on the basis that he had not filed a timely claim for reimbursement.  See 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1004(d)(1)-(4) (2012).  

A review of the record shows that this matter is still not ready for appellate disposition and that a further remand is required to ensure compliance with the development requested by the Board's May 2013 remand.  The Board has a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

The VAMC denied the Veteran's claim on the basis of his not having timely filed a claim for reimbursement under the Veterans Millennium Health Care and Benefits Act, which governs authorized payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1003 (2012).  

In regards to reimbursement under the Veterans Millennium Health Care and Benefits Act, a claim for payment or reimbursement under 38 U.S.C.A. § 1725 must be filed within 90 days after the latest of the following:

(a) July 19, 2001; 

(b) the date that the veteran was discharged from the facility that furnished emergency treatment; 

(c) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of emergency treatment; or 

(d) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  

38 C.F.R. § 17.1004(d)(1)-(4) (2012).  

According to the claim for payment submitted by Dr. G.C., he signed the form on April 7, 2008.  The copy of the claim in the medical folder indicates that it was received on May 14, 2008; however, in the November 2008 statement of the case (SOC), the VAMC indicated that the claim from Dr. G.C. was received on April 11, 2008.  Thus, it appeared to the Board that there might be additional documents missing from the medical folder.  For example, the SOC indicated that, as per Dr. G.C.'s billing office, the Veteran was sent numerous letters beginning in September 2007 asking for billing information.  However, there was no report of contact between the VAMC and Dr. G.C.'s office confirming such information.  The Board found that a remand was necessary to determine whether there were additional documents that had not been associated with the medical folder, whether the Veteran made attempts to exhaust third party payment options, and whether the claim was timely filed.  

For example, if the claim was received in April 2008, such date is well outside of 90 days from August 19, 2007 - the date that the Veteran was discharged from the facility that furnished emergency treatment.  However, in his June 2008 notice of disagreement, the Veteran contended that Medicare Part A paid for part of his hospitalization at the Alice Hyde Medical Center.  The evidence suggested that the Veteran tried to exhaust other third party payment/insurance options, which could potentially extend the filing deadline beyond 90 days from August 19, 2007.  Thus, it is possible that the receipt of the claim in April 2008 could be timely if filed within 90 days from the date that the Veteran finally exhausted, without success, action to obtain payment or reimbursement for his treatment from Medicare or others.  

In May 2013, the Board instructed the AOJ to obtain the Veteran's medical records from Dr. G.C. directly, including all administrative/billing records.  In June 2013, the VAMC sent the Veteran a letter asking for this and other information on the same date it issued a supplemental statement of the case (SSOC) again denying the claim because it had not been received within 90 days.  Subsequently, in July 2008 the Veteran provided copies of his private medical records from August 2007, a photocopy of his Medicare card showing that entitlement to Part A was effective in June 1998, and a handwritten note suggesting perhaps that he only tried to have Medicare Part A insurance cover his August 2007 medical bill.  

There are still no administrative or billing records from Dr. G.C. indicating the date the Veteran finally exhausted action to obtain payment or reimbursement for his August 2007 treatment from third party payers and no indication that the VAMC ever asked for the billing documents from the doctor's office.  

VA correspondence contained in the Veteran's Virtual VA file indicated that he has coverage under Medicare Part B as well as private medical insurance through the American Association of Retired Persons (AARP).  See VA correspondence dated January 21, 2011.  However, in the December 2012 SSOC, the VAMC indicated that it had been informed during a telephone conversation with Medicare that the Veteran had no Part B coverage.  The Board notes that a December 2012 email in the medical appeal file about verifying Medicare Part B coverage does not refer to this Veteran, but to another Veteran.  (This misfiled document has been removed from the file.)

In its May 2013 remand, the Board sought evidence to determine if the Veteran had tried to exhaust other third party payment/insurance options potentially extending the filing deadline beyond the 90 day window when the Veteran was discharged from the private facility in August 2007.  Besides seeking the administrative and billing records from Dr. G.C., the Board requested that the VAMC ask the Veteran to provide information concerning the date of his enrollment in Medicare Part B and AARP or any other health plan coverage.  If the Veteran and Dr. G.C. were unable to provide the requested information, the VAMC was to contact the Social Security Administration and request that it provide records documenting whether the Veteran paid for and was covered by Medicare Part B for the dates relevant to this appeal.  

Again, the VAMC requested this information from the Veteran on the same date it issued the SSOC denying his claim.  In that same June 2013 letter, the VAMC requested that the Veteran, rather than the VAMC, contact the Social Security Administration for Medicare Part B information.  

The Board also notes that on the same date the VAMC issued its last SSOC in this matter, it also sent the Veteran the VCAA [Veterans Claims Assistance Act of 2000] notice required in the May 2013 remand.  In his August 2013 brief, the Veteran's representative complained that the VAMC failed to honor the Veteran's right to due process because the VCAA notice was sent to the Veteran on the same date as the last SSOC, and complained further that no SSOC was issued after the Veteran supplied additional evidence in July 2013.  See 38 C.F.R. § 20.1304(c) (2012).  In any event, the representative has subsequently waived initial RO consideration of this new evidence.  Id.  

The Board notes that the June 2013 VCAA notice was deficient because while it did provide notice of evidence it would try and provide and that the claimant might be expected to provide, it did not provide the Veteran with any type of notice of the information and evidence necessary to substantiate this medical reimbursement claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, on remand the Veteran should be provided with a proper VCAA notice for his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran written VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) advising him of the information and evidence necessary to substantiate his claim for reimbursement of unauthorized medical expenses.  

2.  With any necessary authorization from the Veteran, obtain from Dr. G.C. all administrative/billing records which are pertinent to the treatment rendered the Veteran on August 18-19, 2007.  

3.  Take necessary action to clarify whether the Veteran had Medicare Part B coverage and/or private insurance coverage through AARP at the time of his treatment on August 18-19, 2007.  Specifically, he should be requested to provide information concerning the date of his current enrollment in Medicare Part B and AARP, or any other health-plan coverage. 

If the Veteran is unable to or does not provide information which specifically shows whether he had Medicare Part B coverage for the expenses at issue, and Dr. G.C. is unable to or does not provide the specific billing information requested, then contact the Social Security Administration and request that it provide records which document whether the Veteran paid for and was covered by Medicare Part B for the dates of treatment relevant to this appeal.  

4.  If and only if, it is determined that the claim was timely filed, the Canandaigua VAMC should obtain specific information regarding the geographic accessibility of the nearest VA medical facility to the Veteran's home (and operating hours, etc.) and associate that information with the claims folder.  

Thereafter, the Veteran's VA claims folder should be sent to an appropriate VA health care provider who, after reviewing the record in its entirety, should express an opinion as to whether the medical services provided to the Veteran on August 18-19, 2007 were rendered within the context of a medical emergency of such a nature that delay would have been hazardous to the life or health of the Veteran.  In rendering this opinion, the health care provider should include a thorough explanation without resorting to speculation and resolve any conflicting medical evidence in the record.  

5.  Then readjudicate the issue on appeal after a review of the narrative preceding the numbered paragraphs of this Remand and completion of the above.  If the benefit sought remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

